OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The decision of the suppression court granting defendant’s motion to suppress physical evidence turned on its view of the testifying police officer’s credibility and on the inferences to be drawn from the facts. Thus, the issue whether the police acted reasonably in stopping and searching defendant is a mixed question of law and fact, which will be reviewed by this court only to the extent of determining whether there was evidence at the suppression hearing to support the hearing court’s determination (People v Fernandez, 58 NY2d 791; People v Harrison, 57 NY2d 470, 477). The record here contains evidence sufficient to support the suppression court’s holding, mandating affirmance of the Appellate Division order.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.